COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:           In re Expunction

Appellate case number:         01-17-00021-CV

Trial court case number:       16-DCV-235247

Trial court:                   268th District Court of Fort Bend County

        Appellant, L.M.R., proceeding pro se, has not paid the filing fee and has not made
arrangements to pay for the clerk’s record. On January 24, 2017, the Clerk of this Court had
notified appellant that the “Affidavit of Indigence,” filed in this Court on January 10, 2017, did
not appear to comply with the new indigency rules. See TEX. R. APP. P. 20.1(c) (amended; eff.
Sept. 1, 2016). The Clerk forwarded to appellant the approved “Statement of Inability to Afford
Payment of Court Costs or an Appeal Bond” (“Statement”), which must be used or else any
affidavit of indigence must include the same information as this Statement. See TEX. R. CIV. P.
145(b), (d) (amended; eff. Sept. 1, 2016).
        Because no clerk’s record has been filed yet in this Court, this Court has d i s c o v e r e d ,
from the district clerk’s website, that appellant p r e v i o u s l y filed a “Statement of Inability to
Afford Payment of Court Costs or an Appeal Bond in Justice Court,” which is a form approved
by the Texas Supreme Court, in the trial court on September 7, 2016. Rule 20.1 provides that a
party who files such a Statement in the trial court will not have to pay costs in the appellate court
unless the trial court overruled the party’s claim of indigence in an order that complies with
Texas Rule of Civil Procedure 145. See TEX. R. APP. P. 20.1(b)(1). However, the Court is
unable to determine whether a contest was filed or if the trial court overruled this claim of
indigence in such an order. See id.
        Accordingly, t h e Court ORDERS the d i s t r i c t clerk to file a supplemental clerk’s
record containing appellant’s “Statement of Inability to Afford Payment of Court Costs or an
Appeal Bond in Justice Court,” any contests filed, and any orders granting or overruling
appellant’s indigence claim. The supplemental clerk’s record on indigence shall be filed in this
Court within 20 days of the date of this order.
        It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually

Date: April 4, 2017